IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


JEFFREY S. BROWN,

              Appellant,

 v.                                                     Case No. 5D16-2294

JULIA BROWN,

              Appellee.

________________________________/

Opinion filed June 16, 2017

Appeal from the Circuit Court
for St. Johns County,
John M. Alexander, Judge.

Felecia Leann Walker, of Walker Law, LLC,
St. Augustine, for Appellant.

No Appearance for Appellee.


EVANDER, J.

       Jeffrey Brown (“the former husband”) appeals a final judgment of dissolution of

marriage, challenging the amounts of child support and durational alimony that he was

ordered to pay Julia Brown (“the former wife”). We are unable to conduct meaningful

appellate review because the final judgment contains material inconsistencies and fails

to include necessary findings of fact. Accordingly, we reverse and remand for the trial

court to make additional factual findings, to remedy the material inconsistencies contained
in the final judgment, and then, to the extent required, to reconsider the child support and

durational alimony awards.

       The parties were married in October 1999. There were three minor children born

of the marriage. The former husband filed a petition for dissolution of marriage in April

2015, and the former wife responded a month later with her answer and counterpetition.

The parties resolved the issues of shared parental responsibility and timesharing of the

minor children prior to trial. Because of a pending bankruptcy, the parties stipulated that

equitable distribution issues would be resolved at a later date.1

       Approximately two months after trial, the trial court entered an eight and one-half

page final judgment. The final judgment included findings as to each party’s gross

income, but failed to set forth findings as to either party’s net income. See, e.g., Gilliard

v. Gilliard, 162 So. 3d 1147, 1154 (Fla. 5th DCA 2015) (“A party’s ability to pay alimony

should be based on the party’s net income; not gross income.”). Additionally, the final

judgment contained inconsistent provisions as to the amount of durational alimony to be

paid by the former husband. In one paragraph, the former husband was ordered to pay

durational alimony of $1200 per month beginning April 2016 and terminating on August 1,

2021. In another paragraph, the former husband’s durational alimony was determined to

be $1200 per month until June 2018. At that time, the durational alimony would be

reduced to $800 per month, ceasing on August 1, 2021. Elsewhere, the final judgment

recited that the reduced amount of durational alimony as of June 2018, should be $850

per month, rather than $800 per month.



       1  We reject, without discussion, the former husband’s argument that it was error
for the trial court to award durational alimony prior to resolution of all equitable distribution
issues.


                                               2
      On appeal, the former husband contends that his durational alimony obligation is

excessive. We are unable to adequately address this argument because of the lack of

findings as to the parties’ respective net incomes, and because of our uncertainty as to

the former husband’s actual alimony obligation for the period of time from June 1, 2018

to August 1, 2021. Accordingly, on remand, the trial court is directed to make factual

findings as to the parties’ respective net incomes and to remedy the aforementioned

inconsistencies in the final judgment. See Mathieu v. Mathieu, 877 So. 2d 740, 741 n.1

(Fla. 5th DCA 2004) (“Since the principal reason for findings of fact in these cases is to

allow for meaningful appellate review in this very important area of the law, if the court

determines on its own that its review is hampered, we may, at our discretion, send the

case back for findings.”); see also Matajek v. Skowronska, 927 So. 2d 981, 987-88 (Fla.

5th DCA 2006) (holding that notwithstanding appellant’s failure to raise lack of factual

findings in motion for rehearing, remand for additional factual findings on issue of

permanent periodic alimony was appropriate, where appellate court determined on its

own that meaningful appellate review was hampered by absence of required findings).

      The final judgment further required the former husband to pay child support in the

amount of $645.86 per month. Again, meaningful appellate review is precluded by the

absence of necessary factual findings.     No child support guidelines worksheet was

attached to the final judgment or made part of the record, and the trial court made no

findings as to the parties’ respective net incomes or the cost of health insurance for the

minor children. See § 61.30(3)-(6), Fla. Stat. (2016) (using “net income” to determine

child support guideline amount).




                                            3
       Section 61.30, Florida Statutes (2016), establishes the method by which a trial

court must determine the presumptive child support guideline amount. If the child support

awarded deviates from the guideline amount by more than five percent, the final judgment

must explain why the guideline amount is unjust or inappropriate. § 61.30(1)(a), Fla. Stat.

(2016). Here, the absence of necessary findings precludes us from determining whether

the child support awarded was a departure from the guidelines and, if so, whether that

departure was justified. See Wilcox v. Munoz, 35 So. 3d 136, 139-40 (Fla. 2d DCA 2010)

(holding that trial court erred by failing to make required factual findings regarding parties’

net incomes; failure to make findings precluded determination of whether support ordered

departed from guideline). On remand, the trial court is to make findings necessary to

properly calculate the child support guideline amount.

       REVERSED and REMANDED, with instructions.


COHEN, C.J. and EDWARDS, J., concur.




                                              4